In view of appellant's motion we have reviewed the testimony given by the jurors upon the claim of misconduct. This evidence was analyzed as best we could do so in our original opinion. A further discussion of the subject would be a mere restatement of the substance of the evidence of the various jurors, which would serve no useful purpose. In view of the extreme penalty it has been our effort to give the question closest scrutiny.
Under the record it is still our opinion that we would not be justified in interfering with the conviction.
The motion for rehearing is overruled.